Case 7:21-cv-01998-VB Document9 Filed 04/12/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee ene eee eee ene _ -~X
DAJAN PROROKOVIC and DINA
PROROKOVIC,

 

Plaintiffs,

 

V.

UNITED INSURANCE HOLDINGS CORP. : 21 CV 1998 (VB) |
and UNITED PROPERTY & CASUALTY
INSURANCE COMPANY,

Defendants.

--- ~X

On March 8, 2021, plaintiffs Dajan Prorokovic and Dina Prorokovic commenced the
instant action against defendants United Insurance Holdings Corp., and United Property &
Casualty Insurance Company. (Doc. #1).

On March 26, 2021, plaintiffs docketed proof of service indicating service on defendants
on March 11, 2021. (Doc. #6). Accordingly, defendants had until April 1, 2021, to respond to
the complaint. (Id.).

To date, defendants have not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendants remain in default, plaintiffs are ORDERED to
seek a certificate of default as to defendants by April 26, 2021, and thereafter to move, by order
to show cause and in accordance with the Court’s Individual Practices, for default judgment
against defendants by May 10, 2021. If plaintiffs fail to satisfy either deadline, the Court
may dismiss the case as to defendants without prejudice for failure to prosecute or failure
to comply with court orders. Fed. R. Civ. P. 41(b).

Dated: April 12, 2021
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge
